Citation Nr: 1715741	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-04 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel



INTRODUCTION

The Veteran was in active service from June 1971 to June 1973.  He served in the Army.  The Veteran served in Korea from May 1972 to June 1973.  The Veteran passed away in June 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veteran Affairs (VA) Cleveland Regional Office (RO) in Ohio.

The Veteran's widow submitted a timely VA Form 21-0847 in January 2014 to substitute herself as claimant after the Veteran passed away in June 2013.  She was notified that she was substituted in for the Veteran in a July 2015 letter.

This matter was previously before the Board in June 2016.  The Board remanded the claim for further development, regarding verification of the Veteran's claimed stressor event.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for a medical opinion. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient medical information to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's widow seeks service connection for an acquired psychiatric disorder, to include PTSD due to an assault in military service.  The Veteran stated his PTSD is a result of being captured, detained, and assaulted by Korean civilians.  The Veteran began seeing a psychiatrist for PTSD in 2006.  The Veteran reported having nightmares, flashbacks, and panic attacks about being captured in Korea.  The Veteran was diagnosed, by a VA treating psychiatrist, with major depression, anxiety, and bipolar type II, depressed type.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran was screened for PTSD in March 2006 and August 2012.  The PTSD screening results were positive.  The treatment records list PTSD as a diagnosis and Dr. M.A. provided a statement in June 2008 that declared he treated the Veteran for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.').  

The Veteran stated he was kidnapped and beaten by Korean civilians during military service.  The Veteran provided a buddy statement from a fellow service member that was stationed in Korea with the Veteran's unit.  In his statement, Mr. J.M. described a similar incident where it took several members of military personnel to rescue a service member that was kidnapped.  He explained these incidents were not officially documented.  Mr. J.M. stated these types of incidents were so common; soldiers received a warning from military officials not to walk alone.  

In addition to the buddy statement, the Veteran indicated he experienced behavior changes after the stressor event.  In his October 2006 Statement in Support of Claim, the Veteran noted he experienced substance abuse and obsessive behavior with food.  The Veteran told his psychiatrist that he used alcohol in the past to cope with the memories of the assault.  The Veteran's medical records note his diagnosis of cirrhosis and liver failure.  The Veteran also told his psychiatrist that he ate throughout the night when he could not sleep.

In July 2011, the Veteran's treating psychiatrist wrote a statement indicating the Veteran's symptoms were, " reportedly related to his capture in Korea, while in service."  Dr. M.A. described the Veteran's PTSD symptoms as mild to moderate.  Dr. M.A. did not expand on the connection between the Veteran's symptoms and the claimed stressor event therefore, the medical evidence is insufficient to decide the claim.

The Veteran was treated for PTSD, provided a buddy statement that may corroborate his stressor, and obtained a medical opinion from his treating psychiatrist that indicates his PTSD symptoms may be related to the claimed in service assault. The Board therefore finds the evidence meets the low bar of McLendon and accordingly a medical opinion should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine and clarify the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to the examiner for review. The examiner should offer an opinion as to the following:

For each psychiatric disability entity diagnosed (including PTSD, major depression, anxiety, and bipolar type II disorder), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service, including the claimed stressor event.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, the AOJ should then take any additional development action it deems proper. When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



